Mr. Justice Wole
delivered the opinion of the court.
The appellant complains of a judgment rendered generally against two defendants instead of being rendered against them jointly and severally (solidariamente). The appellant maintains that the obligation of sureties on a bond to release an attachment, as here, is .joint and several. We are convinced that a general judgment against two defendants is a joint and several one and execution may issue against either. 34 C. J. 505.'
However, this being true, the appellant obtained all that he desired, was not aggrieved by the judgment and under section 294 of the Code of Civil Procedure it is only an aggrieved party that may appeal. Hence the appeal must be dismissed.